Citation Nr: 1224477	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for renal disease, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection to hypertension, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Central Office hearing before the undersigned in May 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran in this case alleges that he developed diabetes as a result of his active naval service.  Specifically, he contends that he had some type of abnormal blood sugar findings, and that he gained weight which led to his eventual diagnosis with diabetes.  With respect to peripheral neuropathy, renal disease, hypertension, erectile dysfunction, and retinopathy, the Veteran does not contend that these conditions had causal origins in service.  Rather, he asserts that they are secondary to diabetes, in that the conditions were either caused or aggravated by that condition.  

In support of his contentions, the Veteran has posited a letter from a VA nephrologist who has treated him.  This clinician, in a letter dated in February 2011, stated that "the Veteran acquired obesity and early-onset diabetes while on active duty in the [U.S. Navy]."  As a rationale, the examiner noted that the Veteran had gained weight in service and that there were elevated blood glucose findings present in the service treatment records.  This doctor went on to state that end-stage renal disease was directly related to diabetes.  

Upon review, it is not readily apparent that the Veteran had elevated blood glucose readings in service.  The service treatment records are mostly silent with regard to blood glucose testing; however, there is a single naval hospital report, dated in December 1991, which showed a negative finding with respect to blood glucose.  That is, it would seem as if the testing for blood glucose in 1991 did not reveal an abnormality in blood glucose levels.  Indeed, the seemingly earliest indication of a higher than normal reading is in April 1995, when the Veteran was clinically assessed as having an elevated blood sugar of 140.  This is several years following discharge from active duty, and thus, the 2011 VA clinician's opinion is confusing in its noting of elevated findings in the service treatment records.  Despite this, the Veteran did have a substantial weight gain while on active duty.  Indeed, at service entrance, the Veteran weighed 143 pounds, and at discharge in December 1991, he weighed 205 pounds.  Weight gain continued following the Veteran's discharge from service, and he was noted to be unfit for continuation in the Individual Ready Reserve in May 1993, as he weighed 245 pounds at that time.  Since this time, the Veteran has increased to as much as 318 pounds.  

The Veteran experiences diabetes, and he is currently insulin-dependent.  He has developed retinopathy which has made him legally blind, has developed renal disease which requires weekly dialysis, and has been assessed with peripheral neuropathy.  With respect to erectile dysfunction, the Veteran has not been clinically assessed with the condition; however, he, as a layperson, is competent to report on that which comes to him through his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this respect, he is competent to report that he is unable to achieve and maintain an erection.  The Veteran does carry a diagnosis of hypertension, to include ocular hypertension.  A VA physician, in May 1997, noted that there were cardiovascular complaints associated with diabetes; however, he was unspecific as to what these manifestations were.  

Essentially, the record contains evidence of the Veteran being obese in service.  The weight gain has been potentially noted by a VA physician as, in itself, causative of diabetes; however, the 2011 report is not expressly clear on this point.  With respect to the blood glucose levels in service, while the one report from 1991 seems to indicate a normal finding, there is some confusion as to if the Veteran had abnormal blood glucose (or any other laboratory findings indicative of a diabetic condition) while on active duty.  Furthermore, even if the Veteran's blood sugar was normal in service, the development of elevated blood sugar within only a few years of service, in concert with the noted in-service weight gain, is enough to also suggest, potentially, that diabetes had causal origins in service.  In this regard, the Board will remand the claim for a comprehensive VA internal medicine examination to determine if it is at least as likely as not that the Veteran's current diabetes began during active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the opinion is positive, the examiner should also determine if it is at least as likely as not that retinopathy, peripheral neuropathy, renal disease, hypertension, and erectile dysfunction were either caused or aggravated beyond the natural course of the disease process by the Veteran's diabetes.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA internal medicine examination.  

a) The examiner is asked to determine if the Veteran's current insulin-dependent diabetes mellitus began in active service, to include as a result of his noted weight gain and obesity on active duty.  The examiner should review the relevant medical history, to include the in-service 1991 and post-service 1995 blood glucose reports and the gain in weight from 143 pounds to 205 pounds over the course of a few years of naval service, and should opine as to if it is at least as likely as not (50 percent probability or greater) that current diabetes had causal origins in active service.  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

b) Should the examiner determine that it is at least as likely as not that the Veteran's diabetes had causal origins in active service, the examiner should then opine as to if it is at least as likely as not that hypertension, peripheral neuropathy, retinopathy, renal disease, and erectile dysfunction (if present), were caused or aggravated beyond the natural course of the disease process by the Veteran's diabetes.  Specific references should be made to post-service assessments of peripheral neuropathy, diabetic retinopathy, ocular hypertension, the May 2007 indication of cardiovascular complications associated with diabetes, the Veteran's complaints of erection difficulties, and the 2011 VA nephrology opinion linking diabetes to renal disease.  Again, a rationale should be included with all conclusions reached in the examination report.  

2.  Thereafter, re-adjudicate the claims on a de novo basis.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


                  _________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


